[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                            SEPTEMBER 21, 2009
                                No. 08-13202                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                      D. C. Docket No. 07-20583-CR-RWG

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

MANUEL PENZO,
a.k.a. Feliberto Sanchez-Miranda,
a.k.a. Feliberto Sanchez Miranda,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                              (September 21, 2009)

Before BIRCH, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
      Manuel Penzo appeals his convictions for making a false statement in a

passport application, in violation of 18 U.S.C. § 1542; making a false statement to

a federal agent, in violation of 18 U.S.C. § 1001; and aggravated identity theft, in

violation of 18 U.S.C. § 1028A. Penzo argues that the district court abused its

discretion when it allowed Michelle Vega, an employee of the U.S. Department of

State at the Miami Passport Agency, to opine that he spoke Spanish in a

Dominican – and not a Puerto Rican – accent. Penzo claims that Vega’s statement

was not admissible as lay opinion testimony. He claims that the admission of

Vega’s testimony prejudiced his defense because the government’s fraud case

turned on whether he was from Puerto Rico.

      We review the district court’s admission of lay opinion testimony for an

abuse of discretion. United States v. Cano, 289 F.3d 1354, 1363 n.23 (11th Cir.

2002). However, we reverse erroneous evidentiary rulings only if “the error was

not harmless.” United States v. Church, 955 F.2d 688, 700 (11th Cir. 1992). An

error is harmless unless “there is a reasonable likelihood that [it] affected the

defendant’s substantial rights.” United States v. Hawkins, 905 F.2d 1489, 1493

(11th Cir.1990). “[W]here an error had no substantial influence on the outcome,

and sufficient evidence uninfected by error supports the verdict, reversal is not

warranted.” Id.



                                            2
      Testimony in the form of opinions or inferences, of a witness who is not

testifying as an expert, “is limited to those opinions and inferences which are

(a) rationally based on the perception of the witness, (b) helpful to a clear

understanding of the witness’ testimony or the determination of a fact in issue, and

(c) not based on scientific, technical, or other specialized knowledge . . . .” Fed. R.

Evid. 701. “[T]he opinion of a lay witness on a matter is admissible only if it is

based on first-hand knowledge or observation.” United States v. Marshall, 173

F.3d 1312, 1315 (11th Cir. 1999). These perceptions may be interpreted in light of

the witness’ experience. See United States v. Myers, 972 F.2d 1566, 1577 (11th

Cir. 1992).

      We need not decide whether it was error to admit the disputed statements as

lay opinion testimony because we readily conclude that, if the district court did err,

the error was harmless. The government presented the following evidence. First,

Special Agent Rey, from the Bureau of Diplomatic Security, testified regarding

Penzo’s interview at the Miami Passport Agency. Agent Rey stated that Penzo was

unable to answer basic questions about Puerto Rico. Agent Rey also testified that

at the beginning of the interview Penzo stated that his name was Feliberto Sanchez

and that he was born in Puerto Rico. Later in the interview, Penzo stated that his

name might be Manuel Penzo and that he might have been born in the Dominican



                                           3
Republic. Penzo then signed a written statement affirming that he was born in the

Dominican Republic.

      Second, the government presented evidence that the social security number

used by Penzo belonged to another individual. That individual – named Feliberto

Sanchez-Miranda – testified at trial. Sanchez-Miranda stated that he had never met

Penzo, nor given anyone permission to use his social security number.

      Finally, Gilberto Bracero, an official from the Puerto Rico State Elections

Commission, testified. Bracero examined the voter registration card Penzo

submitted in support of his passport application. Bracero stated that there were

inconsistencies in the card indicating that it could not have been issued by the State

Elections Commission. He also testified that the electoral number on the card

belonged to a young woman.

      In light of this evidence, we conclude that Vega’s disputed testimony did not

have a substantial influence on the outcome of the trial and that sufficient evidence

uninfected by error supports the verdict. Accordingly, we affirm Penzo’s

convictions.

      AFFIRMED.1




      1
               Penzo’s request for oral argument is denied.

                                                4